OTT, Judge.
In this dissolution proceeding the trial court entered a final judgment which, inter alia, awarded custody of two small children to their father, appellee, and ordered their mother, appellant, to make set contributions to their support.
There is nothing wrong with requiring a mother to support or help support her children when the evidence indicates she is capable of doing so. Here, however, the uncontroverted evidence clearly established that she is highly unstable, erratic, and irresponsible. As a result, she has been unable to hold employment and earned a total of $2,300 during the year 1980. Appellant is presently able to do little more than support herself. If and when that situation improves, the court below can always entertain a new application by the father for any necessary assistance in meeting the needs of the children.
That portion of the judgment requiring appellant to pay child support to appellee is VACATED. In all other respects, the judgment is AFFIRMED.
BOARDMAN, A.C.J., and RYDER, J., concur.